CROCKETT, Justice
(dissenting):
The pivotal question here is whether the officer, charged with the duty of surveillance of Weber College and whose authority extended “only in connection with acts occurring on the property [of Weber College] or when required for the protection of its interests, property, students or employees . ”, was acting within the scope of that authority.
From hindsight, it is quite easy to say that checking the defendant produced nothing essential to protect the interest or property of the College. But the only fair way to analyze the matter is from the point of view of the officer and the defendant at the time the incident occurred. It was 4 o’clock a. m., a time of night which gives cause to wonder why people are about the streets, particularly a young man on a motorcycle. The main opinion fairly and correctly states the facts.
Officer Carpenter stated that it appeared that the defendant may be having trouble with his motorcycle and in need of help, or *847that he might be involved with possible vandalism at the Special Events Center. The defendant testified that his motorcycle had stalled and he had laid it down and was trying to start it when the officer saw him. As the officer approached, the defendant got the motorcycle started and rapidly accelerated through the intersection and sped away. Even though the officer turned on his warning light and his siren, of which the defendant was aware, he increased his speed and ran three stop signs before the officer was able to apprehend him as he turned into a driveway. It was for this conduct that he was charged with the offense of evading a police officer under Sec. 41-6-169.10 quoted in the main opinion.
There is no basis in the record to suggest that the officer intended to harass or mistreat the defendant in any way except that the record does show that he had had some previous “brushes” with the law. I cannot see it as unreasonable that the officer in the performance of his duty regarded the circumstances as somewhat unusual, which required some investigative action on his part in the discharge of his assigned duty.1 It would hamper officers in the performance of their duties, both positive in assisting persons who may need help, or negative in investigating crime, if they must have probable cause to suspect criminal conduct before they could even stop a person in such circumstances and make reasonable inquiries as to such matters.2
It is to be appreciated that most everyone cherishes the ideals of individual freedom assured under our constitutions and our laws; and further, that most everyone, certainly including this writer, likes to feel that he supports and protects those freedoms. Nevertheless, in an organized society, the freest of spirits must in some measure accommodate his conduct to assist in mutual protections for the safety and good order of the lives and property of us all. This is one of those controversies, so pervasive in the application of the law, between the rights of the individual as compared to the rights and interests of society generally. In my mind, it poses the problem: whether under these circumstances it is the defendant who is unreasonably insisting upon an uncontrolled individual freedom of action, or it was the officer who acted unreasonably and therefore beyond his authority in attempting to stop and question the defendant.
In my view it is fortunate that under our system there is a peaceable and satisfactory way of settling such disputes. The defendant is not obliged to submit to any arbitrary and unreasoning action of a police officer, nor even to the ruling of a judge thereon. He is entitled to have the entire matter submitted to the judgment of his peers,' a jury of his fellow citizens. On the other hand, the interests of society, represented by the police officer, are entitled to the benefits and the results of that same procedure.
Judge Wahlquist wisely and judiciously perceived that the critical problem involved was one upon which reasonable minds might differ; and he therefore employed the traditional method of resolving such disputes, by submitting the issue to a jury. He fairly and properly designed instructions well suited to that purpose. They explained to the jury the extent and the limitations of the officer’s authority and further:
. that a peace officer of a college in Utah has authority to act on the college property. He may also act in the area surrounding the institution, but only when it would reasonably appear to a prudent person that such act was in fact reasonable for the protection of the inter*848ests, property, students or employees of the institution. [Emphasis added.]3
Consequent to the fair and correct carrying out of the procedure as provided in our system of justice, the verdict rendered indicates that the jury believed that the officer was acting within the scope of his authority in protecting the property and the interests of the college and that it was the defendant who acted wrongfully in evading the officer.
It is my judgment that it is wholly unjustified for this Court to now upset the procedure which has been carefully and fairly followed; and that to do so is detrimental to investigative crime prevention and to the administration of justice. I would affirm the conviction.

. Adams v. Williams, 407 U.S. 143, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972); Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).


. That such investigatory stops may be taken when there may not be sufficient probable cause to arrest, see 6A C.J.S. Arrest § 38; State v. Cloman, 254 Or. 1, 456 P.2d 67 (1969); State v. Taras, 19 Ariz.App. 7, 504 P.2d 548 (1972); State v. Gastelo, 111 Ariz. 459, 532 P.2d 521 (1975); State v. Boone, 220 Kan. 758, 556 P.2d 864 (1976).


. As to the correctness of that instruction, see State v. Sedillo, 81 N.M. 47, 462 P.2d 632 (1969); People v. Davis, Colo.App., 565 P.2d 1347 (1977). See also People v. Robles, 28 Cal.App.3d 739, 104 Cal.Rptr. 907 (1973); State v. Davis, 12 Wash.App. 32, 527 P.2d 1131 (1974); State v. Valdez, 277 Or. 621, 561 P.2d 1006 (1977).